Citation Nr: 9921057	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-28 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a temporary total disability rating due to 
convalescence.

2.  Entitlement to an increased disability rating for 
schizophrenia, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from December 1970 to February 
1972.

This appeal arises from a rating decision of February 1997 from 
the St. Petersburg, Florida, Regional Office (RO).

This decision will address the issue of entitlement to a 
temporary total disability rating.  The remand that follows will 
address the claim for entitlement to an increased disability 
rating for schizophrenia.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2.  The veteran did not undergo surgery or have a major joint 
immobilized.


CONCLUSION OF LAW

The criteria for a temporary total disability rating due to 
convalescence are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence of 
probative value may be obtained which has not already been sought 
and associated with his claims folder.  Accordingly, the Board 
finds that the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

The severity of a disability is ascertained by application of the 
criteria set forth in the Department of Veterans Affairs (VA) 
Schedule for Rating Disabilities contained in 38 C.F.R. Part 4 
(1998) (Schedule).  38 U.S.C.A. § 1155 (West 1991)

A total disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge that such a rating is 
warranted.  Total ratings will be assigned if treatment of a 
service-connected disability resulted in: (1) Surgery 
necessitating at least one month of convalescence; (2) Surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches; (3) Immobilization 
by cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30 (1998).

The veteran is service connected for schizophrenia.  He was 
hospitalized in a VA facility from October 1996 to November 1996.  
The discharge summary notes the discharge diagnosis was 
depressive disorder and indicates that the veteran required no 
physical convalescence upon discharge.  A discharge addendum 
notes that he felt that he should not return to work for 60 days.  
The patient discharge instructions note that the veteran had been 
unable to hold a job and that 60 days were requested.  A December 
1996 statement from a VA clinician indicates that the veteran had 
been hospitalized and it was recommended that he not return to 
work until stabilized.

The veteran claims that the discharge instructions indicate that 
he should be entitled to a 60 day period of a total rating due to 
convalescence.  However, the provisions of 38 C.F.R. § 4.30 
(1998) only permit total ratings for convalescence following 
surgery or immobilization of a major joint.  As noted, the 
hospital discharge summary specifically indicates that the 
veteran required no physical convalescence.  Since the veteran's 
hospitalization was for psychiatric causes and there is no 
evidence of surgery or immobilization by cast of a major joint, a 
temporary total disability rating is not warranted following the 
VA hospitalization from October 1996 to November 1996.  38 C.F.R. 
§ 4.30 (1998).

Based on the above, the preponderance of the evidence is against 
granting a temporary total disability rating due to 
convalescence.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.30 (1998).


ORDER

Entitlement to a temporary total disability rating due to 
convalescence is denied.


REMAND

A statement was received from the veteran in October 1996 where 
he requested an increase in the disability rating for his 
psychiatric disorder.  In November 1996, the psychiatric rating 
criteria were revised.  The veteran is entitled to have his claim 
considered under both the original criteria and the revised 
criteria, and have the criteria most favorable to his claim 
applied.  Karnas v Derwinski, 1 Vet. App. 308 (1991).  The 
September1997 statement of the case only provided the veteran 
with the revised rating criteria.  The statement of the case is 
to provide the veteran with a summary of the laws and regulations 
governing his claim.  Since he is entitled to have his claim 
considered under both the original and revised rating criteria, 
and be provided with a summary of the laws and regulations used 
for the determination, this case must be returned to the RO to 
provide the veteran with a summary of the original psychiatric 
rating criteria used to evaluate his claim.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991); 38 C.F.R. §§ 19.29, 19.31 (1998).

A January 1997 statement from a VA clinician indicates that the 
veteran was unable to work due to his psychiatric problems.  
While a VA examination was conducted in April 1997, no opinion 
was expressed as to whether the veteran could work.  
Additionally, a social and industrial survey has not been 
conducted to assess the employability of the veteran.  Therefore, 
this case will be returned to the RO for a psychiatric 
examination and to conduct a social and industrial survey.

The record indicates that the veteran has been receiving 
continuing VA psychiatric treatment.  Records of such treatment 
may provide probative evidence for assessing his increased rating 
claim.  Therefore, the case will be returned to the RO to request 
records of VA psychiatric treatment. 

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in Littke v. 
Derwinski, 1 Vet.App. 90 (1990), requires that the VA accomplish 
additional development of the evidence if the record currently 
before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request legible copies of 
VA psychiatric treatment records, from May 
1997 to the present, from the VA Medical 
Center at Tampa, Florida.  

2.  The RO should request that the veteran 
be scheduled for a VA psychiatric 
examination.  All appropriate tests and 
studies should be conducted.  The examiner 
should be requested to fully describe the 
severity of the veteran's psychiatric 
disorder.  The examiner should also provide 
an opinion as to its severity and a GAF 
value, and render an opinion as to whether 
the veteran is unemployable due to his 
psychiatric disorder.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, comprehensive, 
and legible manner on the examination 
report.  The claims file is to be made 
available to the examiner for review prior 
to evaluation of the veteran.

3.  The RO should request that the veteran 
be scheduled for a VA social and industrial 
survey.  All appropriate tests and studies 
should be conducted.  The examiner should 
be requested to render an opinion as to 
whether the veteran is unemployable due to 
his psychiatric disorder.  The examiner 
should present all findings, and the 
reasons and bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims file is to 
be made available to the examiner for 
review prior to evaluation of the veteran.

4.  Following completion of the above, the 
RO should again review the veteran's claim 
and determine whether an increased 
disability rating for schizophrenia can be 
granted.  In making its determination, the 
RO should consider both the original and 
revised psychiatric rating criteria.  The 
RO should conduct any additional 
evidentiary development deemed necessary.

4.  If the decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case which includes a summary of the 
original psychiatric rating criteria.  The 
veteran and his representative should also 
be apprised of the applicable period of 
time within which to respond.  The case 
should then be returned to the Board for 
further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The purposes 
of this REMAND are to obtain additional evidence and to ensure 
compliance with due process considerations.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

